FILED
                           NOT FOR PUBLICATION
                                                                           APR 20 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-30197

              Plaintiff-Appellee,                D.C. No. 2:15-cr-00032-LRS

 v.
                                                 MEMORANDUM*
SAMUEL GORDON LAVERDURE,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Samuel Gordon Laverdure appeals from the district court’s judgment and

challenges the 8-month custodial sentence and 16-month supervised release term

imposed following revocation of supervised release. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Laverdure contends that his supervised release term is substantively

unreasonable in light of his unwillingness to comply with the terms of supervised

release. He argues that the district court should have imposed a longer custodial

sentence with no supervised release to follow. The district court did not abuse its

discretion in imposing Laverdure’s sentence. See Gall v.United States, 552 U.S.
38, 51 (2007). The custodial sentence and term of supervised release are

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including the need to protect the public. See Gall,
552 U.S. at 51. Furthermore, contrary to Laverdure’s contention, the record

reflects that the district court considered his argument that no further term of

supervised release should be imposed.

      AFFIRMED.




                                           2                                       16-30197